Title: To Thomas Jefferson from Jonathan Dayton, 7 December 1791
From: Dayton, Jonathan
To: Jefferson, Thomas



Sir
Wednesday Decemr. 7th. 1791

The Committee appointed by the House of Representatives to consider, and report upon, the petition of the Canadian refugees, wish to be possessed of a list of the persons falling under that description. A return was made to the former Congress, and I am informed is at this time on the files in your office. If this be the case Sir, I will thank you to direct a copy of it to be immediately made out and sent to me. If you are in possession of any list or return of the refugees from Nova Scotia, be so good as to transmit a copy of that also.—I am Sir your very hum. servt.,

Jona: Dayton

